DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 5/3/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakawa et al. [5912544].

With respect to claim 1, figure 1 of Miyakawa discloses a mobile device driven based on electric power, comprising:  
a connection section configured to be electrically coupled to a battery having an electrolyte; and
an obtaining section configured to obtain unique information of the battery electrically coupled to the connection section.
Miyakawa et al. does not disclose and all-solid-state battery. 
However, specifying a type of battery as an all-solid-state battery is an intended use of the device and it would have been obvious to one skilled in the art at the time the invention was made since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	With respect to claim 2, the above combination discloses the mobile device according to claim 1, further comprising:
a driving circuit [2 or 8] configured to be driven based on electric power supplied from the all-solid-state battery coupled to the connection section; and
a control circuit [6] configured to control driving of the driving circuit,
wherein, when the unique information obtained by the obtaining section is first unique information indicating a first battery serving as the all-solid-state battery, the control circuit performs control such that the driving circuit is driven in a first driving state, and
wherein, when the unique information obtained by the obtaining section is second unique information indicating a second battery serving as the all-solid-state battery, the control circuit performs control such that the driving circuit is driven in a second driving state different from the first driving state. [see col. 5, line 44 – col. 6, line 28]
	With respect to claim 3, the above combination discloses the mobile device according to claim 2, wherein performance of the second battery is lower than performance of the first battery, and wherein power consumption in the second driving state is smaller than power consumption in the first driving state.
With respect to claim 5, the above combination discloses the mobile device according to claim 2, wherein the driving circuit includes a mechanical force generation section operating or displacing an object, and
wherein a mechanical force generated in the second driving state is smaller than a mechanical force generated in the first driving state. [this is an intended use of the battery testing circuit.]
With respect to claim 6, the above combination discloses the mobile device according to claim 2, wherein the driving circuit includes a sound generation section generating sound, and
wherein a volume of sound generated in the second driving state is smaller than a volume of sound generated in the first driving state.  [portable radio;  less/different power characteristics change volume.]
	With respect to claim 7, the above combination discloses the mobile device according to claim 2, wherein the driving circuit includes a light generation section generating light, and
wherein a quantity of light generated in the second driving state is smaller than a quantity of light generated in the first driving state. [display 8]
	With respect to claim 8, the above combination discloses the mobile device according to claim 2, wherein the driving circuit includes a temperature changing section changing a temperature, and
wherein a temperature change amount in the second driving state is smaller than a temperature change amount in the first driving state. [controls operation based on battery type/charge/discharge capabilities and that would change temperature too. ]
With respect to claim 9, the above combination discloses the mobile device according to claim 1, further comprising:
a storage section configured to store unique information data corresponding to the unique information;
and a determination section configured to determine a type of the all-solid-state battery coupled to the connection section based on the unique information obtained by the obtaining section and the unique information data.  [memory 7]

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyakawa et al. in view of Toya et al. [5350993].
With respect to claim 4, the above combination discloses the mobile device according to claim 2, but does not disclose wherein, when the unique information obtained by the obtaining section is different from the first unique information or the second unique information, the control circuit performs control such that the driving circuit is not driven.
However, figure 1 of Toya et al. discloses checking the batteries connected for compatibility and the not connecting power to the rest of the circuit. 
It would have been obvious to one skilled in the art at the time the invention was made to add this feature to Miyakawa et al. since was a known technique in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
5/3/22